                    Case 2:20-bk-20876-BB                            Doc 3 Filed 12/11/20 Entered 12/11/20 10:13:09                                              Desc
                                                                      Main Document    Page 1 of 3

                     ..-
Debtor name Airport Van Rental, Inc., a California corporation
United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                        ❑ Check if this is an
                                        CALIFORNIA-L.A.
Case number (if known):                                                                                                                                amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C.§ 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and      Name, telephone number Nature of claim                          Indicate if claim   Amount of claim
complete mailing address, and email address of   (for example, trade                       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code        creditor contact       debts, bank loans,                       unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                 professional services,                       disputed        value of collateral or setoff to calculate unsecured claim.
                                                 and government                                               Total claim, if            Deduction for value        Unsecured claim
                                                 contracts)                                                   partially secured          of collateral or setoff
Sutton Leasing Inc               Benjamin Smith                 Vehicle Debt             Unliquidated                                                                  $3,141,250.00
(Michigan)
Attn Benjamin Smith              cjsutton@suttonlea
3555 East 14 Mile                sing.com,
Road                             bsmith@hcg.com
Sterling Heights, MI             586-759-5777
48310
California                                                      Sales Tax -              Unliquidated                                                                  $1,729,438.35
Department of Tax                                               2019-2020:               Disputed
and Fee                          800-400-7115                   $141.438.35
Administration                                                  2014-2017:
1015 Ave Of Science                                             $1,588,000
Ste 200
San Diego, CA
92128-3434
1st Source Bank                  David W Cripe                   Vehicle debt            Unliquidated             $6,390,933.00             $4,866,968.00              $1,523,965.00
Attn David W Cripe
100 N Michigan                   Griped@1stsource.
Street                           com
South Bend, IN                   574-235-2020
46601
1st Source Bank -                David W Cripe                  SBA PPP-CA                                                                                             $1,315,000.00
PPP                                                             Entity
 Attn David W Cripe              Griped@1stsource.
100 N Michigan                   com
Street 3rd FI                    574-235-2020
South Bend, IN
46601
 U nion Leasing Inc              Roger Setzke                    Vehicle Debt            Unliquidated             $4,086,610.00             $3,086,020.00              $1,000,590.00
(Illinois)
 Attn Roger Setzke               rsetzke@unionleas
425 N Martingale Rd              ing.com
6th Floor                        847-653-9703
Schaumburg, IL
60173




Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                    Case 2:20-bk-20876-BB                            Doc 3 Filed 12/11/20 Entered 12/11/20 10:13:09                                               Desc
                                                                      Main Document    Page 2 of 3

 Debtor     Airport Van Rental, Inc., a California corporation                                                 Case number (if known)
            Name

 Name of creditor and      Name, telephone number Nature of claim                         Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                      is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                      unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                      disputed        value of collateraP or setoff to calculate unsecured claim.
                                                                                                              Total claim, if             Deduction for value       Unsecured claim
                                                                                                              partially secured          of collateral or setoff
Hincklease                        Brian Baker                    Vehicle Debt             Unliquidated            $3,883,061.00             $3,041,558.00                $841,503.00
Attn Brian Baker
2305 South                       Brian@hincklease.
Presidents Drive                 com
Suite F                          801-433-4599
Salt Lake City, UT
84120
Juana Becerra, Cruz               Eric Bershatisk                Pending litigation      Contingent                                                                      $633,420.00
Becerra                                                          - AVR Insurance         Unliquidated
Daniel Becerra &                                                 Claim                   Disputed
Adrian Becerra                   818-962-4884
c/o Eric Bershatisk
15233 Ventura Blvd
Ste 707
Sherman Oaks, CA
91403
Aires Law Trust                                                  Insurance               Unliquidated                                                                    $616,196.00
Account Fbo Wesco                                                Settlement
6 Hughes
Suite 205
Irvin , CA 92618
Automotive Finance               Josh Risch                      Vehicle Debt            Unliquidated             $4,882,905.00             $4,309,994.00                $572,911.00
Corporation
Attn Josh Risch                  JRisch@autofinanc
11299 N Illinois                 e.com
Street                           317-343-5319
Carmel, IN 46032
Expedia Inc                                                      3rd Party Travel                                                                                        $521,192.43
333 108Th Avenue                                                 Agent
Ne
Bellevue, WA 98004
United Mile Fleet                 Erica Gomer                    Vehicle Debt            Contingent               $1,308,943.00                $892,530.00               $416,413.00
a/k/a United Rental                                                                      Unliquidated
Group LLC                        erica.gomer@aker                                        Disputed
PO Box 5225                      man.com
Evansville, IN                   954-331-4122
47716-5225
Rockpile Capital                 Michael Q. Wallin Pending litigation                    Contingent                                                                      $375,000.00
LLC                              Esq               for breach of                         Unliquidated
27127 Calle Arroyo                                 commercial real                       Disputed
Suite 1910                       mwallin@wallinrus estate lease
San Juan                         sell.com          OCSC Case No.
Capistrano, CA                   949-652-2200      30-2020-01161183-
92675                                              CU-BC-CJC
Selig Leasing                    Kent Boskovich    Vehicle Debt                          Unliquidated             $1,820,437.00             $1,532,670.00                $287,767.00
Company
Attn Kent Boskovich              bosko@seligleasin
2510 S 108th St                  g.com
Suite A                          708-205-4115
Milwaukee, WI
53227



Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                    Case 2:20-bk-20876-BB                            Doc 3 Filed 12/11/20 Entered 12/11/20 10:13:09                                              Desc
                                                                      Main Document    Page 3 of 3

 Debtor     Airport Van Rental, Inc., a California corporation                                                 Case number (if known)
            Name

 Name of creditor and      Name, telephone number Nature of claim                         Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                      is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                      unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                      disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                              Total claim, if             Deduction for value       Unsecured claim
                                                                                                              partially secured          of collateral or setoff
 Brady Ervin and     Allen Brotherton                            Pending litigation      Contingent                                                                      $266,413.42
 David Conn          Knox Esq                                    for breach of           Unliquidated
 4901 Wilkinson Blvd                                             commercial real         Disputed
 Charlotte, NC 28208                                             estate lease - Co
                     704-457-8148                                of Mcklenburg
                                                                 General Court of
                                                                 Justice Superior
                                                                 Court Case No.
                                                                 20-CVS-3852
Pep Boys                                                         Parts                                                                                                   $234,470.84
Attn Laika Prince
3111 W Allegheny
Ave
Philadelphia, PA
19132-0445
City Of Atlanta Dept                                             Monthly Airport                                                                                         $180,211.71
Of Aviation                                                      Concessions
6000 N Terminal
Pkwy
Atlanta, GA 30320
J ules &Associates                Ryan Gonzales                  Vehicle Debt            Unliquidated               $391,165.00                $222,404.00               $168,761.00
Attn Ryan Gonzales
515 South Figueroa                ryang@julesandas
Street                            sociates.com
Suite 1900                        213-362-5600
Los Angeles, CA
90071
Carlos Simon                      David Spivak     Judgment and                                                                                                          $143,945.00
c/o David Spivak                                   Order Granting
Esq                              david@spivaklaw.c Final Approval of
The Spivak Law                   om                Class Settlement
Firm                             818-582-3086      San Mateo
16530 Ventura Blvd                                 Superior Court
Suite 312                                          Case No.
Encino, CA 91436                                   CIV536624
Hitachi Capital                  Carol Owen        Vehicle Debt                          Unliquidated               $455,630.00               $339,434.00                $116,196.00
America Corp
Attn Carol Owen                  Cowen@hitachicap
800 Connecticut Ave              italamerica.com
Norwalk, CT 06854                203-956-3389
Comerica                                                         Credit Cards                                                                                            $105,815.54
Department #166901
1717 Main St
Dallas, TX 75201




Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
